Cooley, J.
The plaintiff has brought these cases here to reverse the action of the circuit court commissioner of Genesee county, in dissolving attachments sued out by it against the property of the defendant, as a fraudulent debtor. Before the commissioner the cases turned upon the facts, and the plaintiff, judging from the evidence returned to us, made out a strong case. The commissioner nevertheless dissolved the attachments. It seems to have been thought that we might review his conclusion upon the facts; but we have no such power. Hyde v. Nelson, 11 Mich., 353; Linn v. Roberts, 15 Mich., 443; Brown v. Blanchard, 39 Mich.
One error assigned is that the commissioner ordered a return of the property to the defendant notwithstanding it was shown to be held by the sheriff under an execution. The evidence that it was so held was insufficient, but the order could do no harm to the execution creditor, as the officer’s lien under his writ, and his right to custody by virtue of it could not be disturbed by the commissioner’s order.
The writs will be dismissed.
The other Justices concurred.